United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 13, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-60147
                              Summary Calendar



CEDRIC TOGBA BOBOY,

                                              Petitioner,
versus


JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                              Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 227 365
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner Cedric Togba Boboy, a native and citizen of the

Democratic Republic of Congo, petitions this court for review of a

decision of the Board of Immigration Appeals (BIA) denying his

application    for   asylum   and   withholding   of   removal    under    the

Convention Against Torture.         Boboy also seeks the appointment of

counsel.   As Boboy has since obtained private counsel, his motion

is DENIED as moot.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In rejecting Boboy’s appeal, the BIA adopted the Immigration

Judge’s (IJ) findings that Boboy lacked credibility.    We hold that

the IJ’s credibility findings were reasonable and supported by

substantial evidence.    See Chun v. INS, 40 F.3d 76, 79 (5th Cir.

1994).    Accordingly, Boboy’s petition for review is

DENIED.




                                  2